Opinión disidente-emitida por el
Juez Asociado Sr. Sifre.
Ha debido anularse el auto. ■ Aunque convengo con la ma-yoría en que el hecho “de que las, personas cuyas deposiciones *453se solicitan estén disponibles y puedan comparecer a juicio”, no es motivo “para que sus deposiciones con anterioridad al juicio no sean autorizadas” y a pesar de que “la antigua y venerable lamentación de ‘expedición de pesca’ no puede usarse para impedir a una parte inquirir en los hechos sobre los cua-les su oponente basa su caso”, Hickman v. Taylor, 329 U. S. 495, no fueron esas las únicas razones en que se fundó el tribunal de instancia para dictar la resolución recurrida. Se basó igualmente en que se interesaban las deposiciones “para ver si se puede buscar la manera de tachar su veracidad (la de ciertos testigos) el día del juicio”. Bastardillas nuestras. De acuerdo con la Regla 26 [a] y otras de las de Enjuicia-miento Civil, las deposiciones pueden tomarse “con el propó-sito de descubrir hechos o para ser usadas como evidencia en la vista del caso o para ambos fines”, pero no simplemente con el fin de impugnar la credibilidad de los testigos, cuando de-claren al verse el litigio. Desde luego, si las deposiciones se toman para %mo de los propósitos autorizados por las reglas y los deponentes, al dar testimonio en la vista dicen algo con-trario a lo expuesto en las deposiciones, éstas pueden ser utili-zadas para atacar su veracidad. El Tribunal Supremo de Estados Unidos en Hickman v. Taylor, supra, explicó los fines de “Los varios instrumentos de descubrimiento”, diciendo que sirven (1) “como un método, junto a la audiencia antes del juicio bajo la Regla 16, para limitar y aclarar las cuestiones básicas en controversia entre las partes”, y (2) “como un mé-todo, para determinar los hechos, u obtener información en cuanto a la existencia o pormenores de los hechos, en relación con dichas cuestiones en controversia”. Difícilmente podría decirse que las deposiciones en el caso de autos se interesaban para tales propósitos o para alguno de ellos.
Cuando se intentó tomar las deposiciones, ya se habían so-licitado y contestado interrogatorios por ambas partes, y se habían examinado documentos, y la corte a quo indudable-mente consideró, y eso lo revela su resolución, que se estaba dilatando innecesariamente la tramitación del pleito, tratán-*454dose de abusar de las reglas sobre descubrimiento, para fines-no autorizados por ellas. (1)
El que “la antigua y venerable lamentación de ‘expedi-ción de pesca’ ”, no pueda utilizarse para privar a una parte del derecho que le conceden las Reglas de Enjuiciamiento Civil, en modo alguno significa que pueda recurrirse a las mismas para “molestar, estorbar u oprimir” a la parte contraria, Hickman v. Taylor, supra.

 Desde luego, el hecho de que se sirvan interrogatorios y se examinen' documentos no es óbice de por sí para que se niegue la toma de deposiciones.